Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on June 11, 2020. After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 3-11, 13-20  (re-numbered as 1-18) are allowed.

Claims 2 and 12 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott S. Kokka (Reg. # 51,893) on December 13, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1. 	(Currently amended)  A method comprising:
receiving an atomized dataset to load into a graph-based data store, the atomized dataset including a data arrangement in which data is stored as an atomized data point with one or more other atomized data points of one or more data types as a consolidated dataset, the atomized data point being implemented as a triple, the data arrangement representing at least a portion of a graph, the atomized data point being a representation for a relationship between two data units, and the consolidated dataset having a plurality of atomized data points of the one or more data types also having links that, when parsed, identify one or more relationships between the plurality of atomized data points and the one or more data types including a resource associated with each of the atomized and the other atomized data points and a data type associated with the resource;
converting the atomized dataset, after being received, from a first data format to a second data format, the second data format being a collaborative data format configured to be used to form a portion of the graph;
determining resource requirements data to describe a capability to operate a database configured to access graph-based data to identify at least one resource requirement;
selecting a data store type based on the at least one resource requirement; 
performing a load operation of the atomized dataset as a function of the data store;
managing versioning of the atomized dataset to include a hierarchy of files, comprising tracking each version as one of an immutable collection of data files;
receiving a query to access the atomized dataset; 
classifying at least a portion of the query directed to the dataset to determine a classification type, whereby the classification type is associated with a type of query for a query portion associated with a specific entity; and
applying the portion of the query as a sub-query to at least one of a number of data stores, a subset of which includes the one or more types of triplestore-based graph databases.

2. 	(Cancelled)  

3. 	(Original)  The method of claim 1 wherein tracking each version comprises:
tracking at least one pointer to at least one of the data files.

4. 	(Original)  The method of claim 1 wherein performing the load operation of the atomized dataset comprises:
loading the dataset into a graph database.

5. 	(Original)  The method of claim 1 wherein determining the resource requirements comprises:
identifying operating characteristics of a data store to load the atomized dataset as graph data.

6. 	(Original)  The method of claim 5 wherein determining the resource requirements comprises:
determining an operating characteristic of the data store related to a text search; and
identifying the data store for selection as a function of the classification type.

7. 	(Original)  The method of claim 5 wherein determining the resource requirements comprises:
determining an operating characteristic of the data store related to geo-spatial information; and
identifying the data store for selection as a function of the classification type.

8. 	(Original)  The method of claim 5 wherein determining the resource requirements comprises:
determining an operating characteristic of the data store related to graphic processing unit (“GPU”)-optimized data; and
identifying the data store for selection as a function of the classification type.

9. 	(Original)  The method of claim 1 wherein selecting the data store type comprises:
selecting a product having a proprietary storage architecture.

10. 	(Original)  The method of claim 9 wherein selecting the product comprises:
selecting a triple having a specific storage architecture.

11. 	(Currently amended)  A system comprising:
a processor and a memory to store one or more executable instructions, the processor configured to execute instructions to implement an atomized workflow loader configured to receive an atomized dataset to load into a graph-based data store, the atomized dataset including a data arrangement in which data is stored as an atomized data point with one or more other atomized data points of one or more data types as a consolidated dataset, the atomized data point being implemented as a triple, the data arrangement representing at least a portion of a graph, the atomized data point being a representation for a relationship between two data units, and the consolidated dataset having a plurality of atomized data points of the one or more data types also having links that, when parsed, identify one or more relationships between the plurality of atomized data points and the one or more data types including a resource associated with each of the atomized and the other atomized data points and a data type associated with the resource, to convert the atomized dataset, after being received, from a first data format to a second data format, the second data format being a collaborative data format configured to be used to form a portion of the graph, to determine resource requirements data to describe a capability to operate a database configured to access graph-based data to identify at least one resource requirement, the atomized workflow loader further configured to select a data store type based on the at least one resource requirement, perform a load operation of the atomized dataset as a function of the data store type, manage versioning of the atomized dataset to include a hierarchy of files, comprising a version controller configured to track each version as one of an immutable collection of data files to manage versioning of the atomized dataset, receive a query to access the atomized dataset, classify at least a portion of the query directed to the dataset to determine a classification type, whereby the classification type is associated with a type of query for a query portion associated with a specific entity, and apply the portion of the query as a sub-query to at least one of a number of data stores, a subset of which includes the one or more types of triplestore-based graph databases.

12. 	(Canceled)  

13. 	(Original)  The system of claim 11 where in the version controller is further configured to:
track at least one pointer to at least one of the data files.

14. 	(Original)  The system of claim 11 further comprising:
a dataset requirement determinator configured to identify operating characteristics of a data store to load the atomized dataset as graph data.

15. 	(Original)  The system of claim 14 wherein the data store is a triple store.

16. 	(Original)  The system of claim 14 wherein the dataset requirement determinator is configured to:
determine an operating characteristic of the data store related to a text search; and
identify the data store for selection.

17. 	(Original)  The system of claim 14 wherein the dataset requirement determinator is configured to:
determine an operating characteristic of the data store related to geo-spatial information; and
identify the data store for selection.

18. 	(Original)  The system of claim 14 wherein the dataset requirement determinator is configured to:
determine an operating characteristic of the data store related to graphic processing unit (“GPU”)-optimized data; and
identify the data store for selection.

19. 	(Original)  The system of claim 11 further comprises:
a product selector configured to select a product having a proprietary storage architecture, the product selector is further configured to select a triple having a specific storage architecture.

20. 	(Original)  The system of claim 11 further comprising:
a data representation including one or more models configured to direct how to load datasets into the graph-based data store.

Reasons for Allowance
In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. Prior arts –
Massari et al. (Pub. No. : US 20160371355 A1) teaches performing transactional RDF-based operations against a distributed database. The RDFE manages a local memory cache that stores active portions of the database, and can synchronize those active portions using a transactionally-coherent distributed cache across all database nodes. During RDF reads, the RDFE can identify a triple-store table affected by a given RDF transaction, and can traverse the index objects for that table to locate triple values that satisfy a given RDF query, without intervening SQL operations. The RDFE can also perform SQL transactions or low-level write operations to update triples in triple-store tables. Thus the RDFE can update corresponding index objects contemporaneous with the insertion of RDF triples, with those updates replicated to all database nodes. A user application can instantiate the RDFE during runtime, thus allowing in-process access to the distributed database through which the user application can execute RDF transactions.
Davis et al. (Pub. No: US 20160322082 A1) teaches collection of data triples in the Resource Description Framework (RDF) knowledge representation language.  (Triples typically comprise a subject, predicate (or property), and object.) The RDF schema (RDFS) allows maintenance of a hierarchy of objects and classes.  Semantic triples commonly express relationships involving two data elements, or express an attribute concerning a single data element. In accordance with another aspect of the present technology, Web 2.0 notions of data and resources (e.g., in connection with Linked Data) are used with tangible objects and/or related keyvector data, and associated information.  In triples, parameters can still be assigned values, but the triples are semantically related to other information--imbuing them with meaning.  A variety of ontological models (RDFS, OWL, etc.) can be used to formally describe the semantics of these triples and there their relationship to each other.  Sensed context triples can be stored in graph form, where a sensor makes a collection of assertions about itself and its output data.  One such graph (a tree) is shown in FIG. 15.  Linked data refers to arrangements promoted by Sir Tim Berners Lee for exposing, sharing and connecting data via de-referenceable URIs on the web.
Fokoue-Nkoutche et al. (Pub. No. : US 20160283551 A1) teaches receiving a query over a set of distributed data sources, decomposing the query into a set of sub-queries of the query, evaluating each sub-query in the set of sub-queries with respect to each data source in the set of distributed data sources, wherein evaluating comprises determining which data sources in the set of distributed data sources are capable of answering each sub-query and at what cost, computing a set of distributed plans by composing one or more of the sub-queries in one or more of the data sources, evaluating each plan in the set of distributed plans, selecting a sub-set of plans from the set of distributed plans to be executed for responding to the query, executing the selected sub-set of plans, and returning results of the query.
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 11. Particularly the prior art of record fails to teach converting the atomized dataset, after being received, from a first data format to a second data format, the second data format being a collaborative data format configured to be used to form a portion of the graph; determining resource requirements data to describe a capability to operate a database configured to access graph-based data to identify at least one resource requirement; selecting a data store type based on the at least one resource requirement;  performing a load operation of the atomized dataset as a function of the data store; managing versioning of the atomized dataset to include a hierarchy of files, comprising tracking each version as one of an immutable collection of data files; receiving a query to access the atomized dataset; classifying at least a portion of the query directed to the dataset to determine a classification type, whereby the classification type is associated with a type of query for a query portion associated with a specific entity; and applying the portion of the query as a sub-query to at least one of a number of data stores, a subset of which includes the one or more types of triplestore-based graph databases.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-10, 13-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169